DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of PRG4 is acknowledged.
In the reply filed 12/1/2021, Applicants amended claims 1-3, 7-15 and added New claim 16. 
Claims 1-16 read on the elected species and are under consideration. 

Claim Objections-Withdrawn
	The rejection of claims 1-3 and 7-15 is withdrawn due to amendment of the claims.  



Claim Rejections - Withdrawn

The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to Applicants arguments. 
The rejection of claims 1-5, 7-10 and 13-15 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wimmer et. al. (US2007/0275032, cited on IDS) is withdrawn due to amendment of claim 1 to include “a polysorbate surfactant”.
The rejection of claims 1-5, 7-11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wimmer et al. (US2007/0275032) is withdrawn due to amendment of claim 1 to include “a polysorbate surfactant”.
The rejection of claims 1-10 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wimmer et al. (US2007/0275032) in view of Garabedian et al. (USPN 4,550,022, cited on IDS) is withdrawn due to amendment of claim 1 to include “a polysorbate surfactant”.

Claim Rejections - 35 USC § 103-NEW
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wimmer et. al. (US2007/0275032, cited on IDS) in view of Strickley et al. (“Solubilizing Excipients in Oral and Injectable Formulation” Pharmaceutical research, Vol. 21, No. 2, 2004) and Chou et al. (“Effects of Tween20 and Tween80 on the stability of alburtropin during agitation” Journal of Pharmaceutical Sciences, vol. 94. No. 6, June 2005). This is a NEW rejection necessitated by amendment of claim 1. 
Wimmer et al. teach a mixture containing PRG4, hyaluronic acid and phospholipids and a solvent (Abstract, [0028] and claims 1, 9).  Wimmer et al. further teach that PRG4 has a strong lubricating effect [0012]. This reference further teaches that in certain embodiments, the solvent used in the solution is physiological salt 
With respect to the limitation “pharmaceutical composition suitable for topical application to an ocular surface”, please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, Wimmer et al. teach a composition comprising PRG4 and an ophthalmically balanced salt solution, anticipating instant claim 1. Therefore, the same composition would be capable of topical application to the eye. Importantly, The MPEP States: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). > In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed 
With respect to the limitation “at a concentration effective of relieve eye discomfort, dry eye disease, or symptoms associated therewith”, Wimmer et al. teach the concentration of PRG4 from 0.02-0.5% by weight, which is equivalent to 200-500 µg/ml [0027]. As evidenced by instant claim 2, PRG4 at a concentration of 10-10,000 µg/ml is “effective to relieve eye discomfort, dry eye disease or symptoms associated therewith”. 
Therefore, Wimmer et al. meets the limitations of  instant claims 1 and 13-15 (in part). 
Wimmer et al. does not teach the composition comprises a polysorbate surfactant. However, the teachings of Strickley et al. and Chou et al. cure this deficiency. 
Strickley et al. teach surfactants are useful excipients and commonly used surfactants include polysorbates (p. 228, 1st col., 2ns para.). Strickley et al. also teach that polysorbate 80 is a surfactant that is commonly used in protein parental formulations to minimize denaturation at the air water interface (p. 221, 2nd col. last para.). 
Chou et al. teach that most pharmaceutical proteins are surface-active and only marginally stable, interactions with interfaces (e.g. air-water and solid-water interfaces) often lead to loss of native structure and aggregation. Aggregation can compromise biological activity and/or induce an immunological reaction in the patient. Chou et al. 
It would have been obvious to a person of ordinary skill in the art to include polysorbate 80 (polysorbate surfactant) in the composition of Wimmer et al. A person would be motivated to include polysorbate 80 because Strickley et al. teach it is commonly used in protein formulation and are useful excipients and Chou et al. teach Tween 20 or Tween 80 (polysorbate surfactant) protects against protein aggregation during purification, shipping and storage. There is a reasonable expectation of success given that polysorbate surfactants are commonly used excipients in pharmaceutical compositions. 
With respect to claims 2-3, 9-10 and 12, Wimmer et al. teach the concentration of PRG4 from 0.02-0.5% by weight, which is equivalent to 200-500 µg/ml [0027]. 
With respect to claim 4, Wimmer et al. teach the addition of hyaluronic acid with a lubricant in a suitable solvent, reinforces the action of these two substances in a synergistic manner [0015]. Wimmer et al. teach the addition of hyaluronic acid in the composition (Abstract, [0024] and claims 3, 9 and 14-16).
With respect to claim 5, Wimmer et al. teach phospholipids are present at a concentration of .02 to .05% by weight of the solution ([0025,0028], claims 1, 2 and 9).  
claim 7, Wimmer et al. teach PRG4 has a MW of approximately 340 kDa [0012].
	With respect to claim 8, please note, regarding the limitation “manufactured by recombinant DNA techniques” MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (composition comprising PRG4) and does not depend on the method of production (recombinant DNA techniques).
	With respect to claim 11, Wimmer et al. does not teach the concentration is 100µg/ml, however Wimmer et al is suggestive of the limitation. However, the concentration of the active agent in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Wimmer et al. teach the concentration of PRG4 from 0.02-0.5% by weight, which is equivalent to 200-500 µg/ml [0027]. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of the PRG4 to arrive at the dose of claim 11.





Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wimmer et al. (US2007/0275032), Strickley et al. (“Solubilizing Excipients in Oral and Injectable Formulation” Pharmaceutical research, Vol. 21, No. 2, 2004) and Chou et al. (“Effects of Tween20 and Tween80 on the stability of alburtropin during agitation” Journal of Pharmaceutical Sciences, vol. 94. No. 6, June 2005) in view of Garabedian et al. (USPN 4,550,022, cited on IDS). This is a NEW rejection necessitated by amendment of claim 1. 
The teachings of Wimmer et al., Strickely et al. and Chou et al. have been described in detail above. The references do not teach PRG4 in combination with sodium potassium and chloride. However, the teachings of Garabedian et al. cure this deficiency. 
Garabedian et al. teach a solution for irrigating wounds, including wounds on the ocular surface, and in the joints (including the knee joint) comprising sodium bicarbonate, potassium chloride, sodium phosphate, calcium chloride and magnesium chloride (Abstract; Col. 1, lines 34-66; Col. 4, last para.; Col. 11, last para.). Garabedian et al. claim the irrigating product contains sodium chloride, potassium chloride, dibasic sodium phosphate (claim 11). This reference further teaches that the solution is useful to irrigate and stabilize, not only ocular tissue and neuro tissue, but also for stabilizing tissue during an orthopedic surgery, such as joint space in the knee or any orthopedic surgery (Col. 11, lines 49-62). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have taken the PRG4 containing solution of Wimmer et al. and added the sodium magnesium and chloride ions of Garabedian et al. because Wimmer 
With respect to New claim 16, Garabedian et al. teach a solution for irrigating wounds, including wounds on the ocular surface, and in the joints (including the knee joint) comprising sodium bicarbonate, potassium chloride, sodium phosphate, calcium chloride and magnesium chloride (Abstract; Col. 1, lines 34-66; Col. 4, last para.; Col. 11, last para.).  Garabedian et al. claim the irrigating product contains sodium chloride, potassium chloride, dibasic sodium phosphate (claim 11).

Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive. Applicants argue that Wimmer does not anticipate amended claim 1. 
The Examiner agrees and the 102 rejection was withdrawn. However, the 103 rejection above makes obvious amended claim 1. 

This argument was not persuasive for the reasons presented above in the new 103 rejection. In particular, including a polysorbate surfactant is obvious in view of Strickely et al. and Chou et a.

Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,393,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims an eye drop solution comprising PRG4 for topical application with one or more ophthalmically acceptable agent selected from a salt solution (claim 1), wherein the concentration is 10-10,000 µg/ml (claims 2-3, 6, 13-16), wherein the eye drop further comprises hyaluronic acid (claim 4), wherein the eye drop further comprises a phospholipid (claims 7-8), wherein the salt solution comprises at least three of sodium phosphate….. sodium hydroxide (claim 9), wherein the PRG4 has a kDa of between 50-. 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,730,978. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims an eye drop suitable for application to an ocular surface comprising PRG4, an ophthalmically balanced salt solution comprising one or more of potassium, magnesium, bicarbonate and calcium ions (claim 1), wherein the concentration is 10-10,000 µg/ml (claims 2, 3, and 9-12), wherein the eye drop further comprises hyaluronic acid (claim 4), wherein the eye drop further comprises a phospholipid (claim 5), wherein the salt solution comprises at least three of sodium phosphate….. sodium hydroxide (claim 6), wherein the PRG4 has a kDa of between 50-400 (claim 17), wherein the PRG4 is recombinant (claim 8). Therefore, the claims of USPN anticipate the limitations of the instant claims. 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,248,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims treating dry eye with an ophthalmically effective concentration of PRG4 and an electrolyte salt or saline solution (claims 1, 2, 8, 10-11, 13-16, 23), further comprising hyaluronic acid  and phospholipid (claims 4-7, 12, 24). The USPN further .
Therefore, the claims of the USPN anticipate the limitations of the instant claims. 


 Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 19-20 of U.S. Patent No. 9,138,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims treating dry eye or associated symptoms therewith comprising topically applying  PRG4 (claims 1, 2, 7-8, 19). The USPN claims the same concentration and MW as instantly claimed (claims 3-5 and 20). The USPN claims the PRG4 is recombinant (claim 6). The USPN claims the composition further comprises hyaluronic acid and phospholipids (claims 10-14). The USPN claims the composition further comprising a phosphate buffered solution or a one or more electrolytes (claim 15). 
Therefore, the claims of the USPN anticipate the instant claims. 


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-17 of U.S. Patent No. 9,421,241. Although the claims at issue are not identical, they are not patentably distinct from each other because the USPN claims a pharmaceutical composition comprising PRG4, wherein the .
Therefore, the USPN anticipates the instant claims. 

Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive. Applicants state that a TD will be filed upon an indication the claims are allowable.
The rejection is maintained because no allowable subject matter has been indicated. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654